                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION


 David Feinberg, et al., and all others
 similarly situated,

                         Plaintiffs,
                                                  Case No. 1:17-cv-00427-JKB
 vs.

 T. Rowe Price Group, Inc., et al.,

                         Defendants.


                                       SCHEDULING ORDER

       The Parties have jointly moved for an extension of expert discovery and summary
judgment deadlines by 45 days due to complications arising from the COVID-19 pandemic.
       The Court grants the motion for good cause shown and orders that the following
deadlines shall apply in this case:
               July 10, 2020: Completion of Expert Discovery
               August 10, 2020: Plaintiffs’ Motion for Summary Judgment
               September 10, 2020: Defendants’ Cross-Motion for Summary Judgment and
               Opposition to Plaintiffs’ Motion for Summary Judgment
               October 9, 2020: Plaintiffs’ Opposition to Defendants’ Cross-Motion and Reply in
               Support of their Motion
               October 23, 2020: Defendants’ Reply in Support of their Motion

SO ORDERED

This 30th day of April, 2020 .

                                            __________/s/______________
                                            J. Mark Coulson
                                            United States Magistrate Judge
